FRANK, Judge.
In this automobile negligence action the trial judge granted summary judgment m favor of the owner and driver of the truck that struck the Sammartinos’ vehicle, on the ground that the accident was caused when a third car pulled out in front of the truck. Because there remain genuine is*264sues of material fact, we reverse the summary judgment in favor of Jackie Armstrong and YSM Trucking, Inc.
This accident occurred when Armstrong, travelling west on State Road 84 (Alligator Alley), veered to avoid a car driven by Butt-Baker, who had pulled out into Alligator Alley in front of Armstrong from a side road. Armstrong’s truck crossed the center line and collided with the pickup truck driven by Sebastian Sammartino. Sammar-tino’s wife, Eleanor, sustained significant injuries in the accident, including brain damage.
By ruling in favor of Armstrong and VSM, the trial judge rejected entirely the testimony of Butt-Baker and her husband that Armstrong was travelling at an unsafe speed. Although the trial judge specifically declared that he had not weighed the credibility of the parties, it is obvious that he did so in forming the conclusion that the depositions of Butt-Baker and her husband, Stanley Baker, were full of guesswork and conjecture. In addition to the question of Armstrong’s speed, other issues to be decided by a jury include whether Armstrong was inattentive and whether he could have taken evasive action to avoid the collision with the Sammartino vehicle.
We reverse the summary judgment and remand for further proceedings.
RYDER, A.C.J., and PATTERSON, J., concur.